Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Note
After extensive prosecution in this case, it appears that Applicants disagree with the Examiner’s findings and that the disagreement is based on a point of law. In light of this, Applicants are reminded of their right to appeal the Examiner’s rejections to the Patent Trial and Appeal Board.

Detailed Action
	This action is in response to the papers filed December 9, 2021. 

Election/Restrictions
Applicant has elected without traverse the following species, wherein:
i) the alternative oncolytic virus is HSV-1, as recited in Claims 20, 23, 34, and 37; 
ii) the alternative oncolytic virus mutation is TK (thymidine kinase), as recited in Claim 23, and 37; and 
iii) the alternative immune effector cell is a CIK (cytotoxic induced killer) cell, as recited in Claims 28 and 42.

Amendments
           Applicant's response and amendments, filed December 9, 2021, to the prior Office Action is acknowledged. Applicant has cancelled Claims 1-19, 21-23, 25, 27, 32, 35, 37, 39, 41, and 46, amended Claim 34, and withdrawn Claims 26, 29-30, 36, 40, and 43-44.
	Claims 20, 24, 26, 28-31, 33-34, 36, 38, 40, 42-45, and 47-48 are pending.
	Claims 26, 29-30, 36, 40, and 43-44 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 20, 24, 28, 31, 33-34, 38, 42, 45, and 47-48 are under consideration. 

Priority
This application is a continuation of application 14/792,424 filed July 6, 2015, now U.S. Patent 10,064,893, which is a continuation of application 13/470,558 filed May 14, 2012, which is now U.S. Patent 9,101,658, which is a continuation of application 11/529,807 filed September 29, 2006, now abandoned. Applicant’s claim for the benefit of a prior-filed application provisional application 60/772,799 filed September 30, 2005 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Claim Rejections - 35 USC § 103


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1. 	Claims 20, 24, 28, 31, 33-34, 38, 42, 45, and 47-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coukos et al (Clin. Cancer Res. 5: 1523-1537, 1999) in view of Molnar-Kimber et al (WO 99/45783; of record in IDS), Chester et al (Nature Biotechnol. 20: 256-263, 2002; of record in IDS), Groene et al (2003/0077819), Harrington et al (Human Gene Therapy 13:1263-1280, 2002; of record), and Edinger et al (Blood 101(2): 640-648, 2003; of record in IDS).
Determining the scope and contents of the prior art.
With respect to Claims 20 and 34, Coukos et al is considered relevant prior art for having taught method of treating cancer in a patient, the method comprising the step of administering to a cancer patient an effective amount of a mammalian cancer cell population infected with an oncolytic HSV-1 virus (pg 1525, col. 2, Utilization of PA-1 Teratocarcinoma Cells as HSV-1716 Carrier Cells; Figures 5 and 7).
Coukos et al taught administering the infected carrier cells systemically about 2 hours after infection (pg 1525, col. 2), and thus is considered to have administered the infected cells during the eclipse phase. Coukos et al taught that the carrier cells would lead to significant amplification of the viral load delivered to the subject in vivo (pg 1527, col. 2), and whereby the use of infected carrier cells achieved a greater therapeutic effect than administration of oncolytic virus alone (Figures 5 and 7, Table 3).

Coukos et al do not teach the oncolytic HSV-1 virus to comprise a mutation in the thymidine kinase gene (TK-). However, prior to the instantly claimed invention, and with respect to Claim 20, Molnar-Kimber et al is considered relevant prior art for having disclosed that the HSV-1716 strain replicates in a variety of dividing cell lines, but poorly in cells not undergoing mitosis (pg 2, lines 12-13), and thus is considered to have a prolonged eclipse phase in non-dividing cells. 
Molnar-Kimber et al disclosed replication-restricted oncolytic HSV-1 embodiments include ICP34.5 mutants (as per 1716 strain), ribonuclease reductase-mutants, or thymidine kinase mutants (pg 4, lines 1-22; pg 5, lines 21-25). 
Molnar-Kimber et al disclosed administering the irradiated PA-1 cells infected with the HSV-1716 strain systemcially about two hours after infection (pg 31).
The instant specification discloses that a deletion of the TK gene restricts replication of the oncolytic virus to those cells with elevated cellular levels of thymidine kinase, e.g. tumor cells [51]. It is axiomatic that the oncolytic HSV-1 comprising a deletion of the thymidine kinase (TK) gene has been genetically modified so as to delete the TK gene. 

Neither Coukos et al nor Molnar-Kimber et al teach/disclose the infected carrier cells to be immune effector cells. However, prior to the instantly claimed invention, Chester et al is considered relevant prior art for having taught the use of immune effector cells as carrier cells to deliver an oncolytic virus to a site of tumor in a subject, wherein the infected carrier cells are administered systemically (pg 262, col. 2, “injected intravenously”). The use of the carrier cells allows the oncolytic virus to be protected until they can be released at high local concentrations (Abstract). It would be of significant therapeutic value if engineered vectors could be localized to the sites of tumor growth before they are released, using cell-based carriers that traffic to metastases as a consequence of the tumor’s biological properties (pg 256, col. 1, Introduction). 
Similarly, Groene et al is considered relevant prior art for having disclosed human leukocytes [0025, 27] (syn. immune effector cells) infected with an oncolytic virus in suspension in a physiologically acceptable solution [0013], wherein the oncolytic virus is HSV-1 [0032], wherein said infected leukocytes are administered systemically to a subject (e.g. Example 5). 

Neither Coukos et al, Molnar-Kimber et al, Chester et al, nor Groene et al teach/disclose wherein the immune effector cell is a natural killer cell, more specifically a cytokine-induced killer cell. However, prior to the instantly claimed invention, and with respect to Claims 20, 28, 34, and 42, Harrington et al is considered relevant prior art for having taught a review of the scientific concept that cells can be used as vehicles for cancer gene therapies to deliver targeted vectors, including replicating viral genomes, to the tumor, whereby various cell types home preferentially to tumors, and can be loaded with the oncolytic virus constructs to be released at the tumor (Abstract), whereby “[T]he most obvious choice among cell carriers would be certain immune cells, including…natural killer (NK) cells…” (pg 1266, col. 1). Harrington et al taught that the infected carrier cells are administered to the patient systemically (e.g. Figure 1b, legend).
Edinger et al is considered relevant prior art for having taught the use of genetically modified, ex vivo expanded, natural killer (NK) T cells, more specifically, cytokine-induced killer (CIK) cells (pg 644, col. 1) as immune effector cells to home to sites of tumor growth followed by tumor eradication (Abstract). Edinger et al taught the isolation and infection of CIK immune effector cells prior to administration in vivo to a subject having cancer (pg 641, col. 2, 

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, cell biology, and virology. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the oncolytic HSV-1 virus of Coukos et al to comprise a deletion of a thymidine kinase (TK) gene, as disclosed by Molnar-Kimber et al, with a reasonable expectation of success because Molnar-Kimber et al disclosed that replication-restricted oncolytic HSV-1 embodiments include ICP34.5 mutants (as per 1716 strain), ribonuclease reductase-mutants, or thymidine kinase mutants (pg 4, lines 1-22; pg 5, lines 21-25), successfully reduced to practice (pg 4, lines 8-9, “HSV-1 mutants have been generated that harbor alterations in genes such as thymidine kinase (tk)”), the artisan being motivated to do so because the HSV-1716 strain replicates in a variety of dividing cell lines, but poorly in cells not undergoing mitosis (Molnar-Kimber et al, pg 2, lines 12-13), whereby the HSV-1 TK- mutants exhibit decreased viral replication in non-dividing cells (pg 4, lines 8-9), and that such replication-restricted HSV-1 is safe, even for extra-CNS administration (pg 5, line 9), such as intraperitoneal administration (pg 5, line 7) or treatment of liver, integument, and/or breast tissues for the treatment of various cancers or tumors (pg 5, lines 23-28).
Prior to the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to substitute a first infected carrier host cell, as taught by Coukos et al, with a second infected carrier host cell, to wit, an infected immune effector cell, more specifically an infected CIK, as taught by Edinger et al, in a method of treating cancer in a patient comprising the use of a carrier cell infected with an oncolytic virus with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its 
An artisan would be motivated to substitute a first infected immune effector carrier host cell with a second infected immune effector carrier host cell, to wit, an infected CIK, in a method of treating cancer in a patient comprising the use of a carrier cell infected with an oncolytic virus because those of ordinary skill in the art previously recognized the scientific concepts that: 
i) immune effector cells may be used as cell carriers for oncolytic HSV-1 (Groene et al); 
ii) the use of immune effector cells as carrier cells to deliver an oncolytic virus to a site of tumor in a subject, whereby the use of the carrier cells allows the oncolytic virus to be protected until they can be released at high local concentrations, and that it would be of significant therapeutic value if engineered vectors could be localized to the sites of tumor growth before they are released, using cell-based carriers that traffic to metastases as a consequence of the tumor’s biological (Chester et al); 
iii) “[T]he most obvious choice among cell carriers would be certain immune cells, including…natural killer (NK) cells…” (Harrington et al, pg 1266, col. 1), and 
iv) the CIK cells, a type of NK cell, can be readily expanded through ex vivo culture, recognize both syngeneic and allogeneic tumor targets, and have a marked reduction in their ability to cause graft-vs-host disease (Edinger et al, pg 644, col. 1). 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

With respect to Claims 24 and 38, Coukos et al taught the infected carrier cells are human cells (pg 1525, col. 2, PA-1 human teratocarcinoma cells).
Molnar-Kimber et al disclosed the method is for the treatment of human patients (pg 7, line 25; pg 8, lines 5-6 and 13-14), and whereby the infected carrier cells are human cells (pg 12, lines 21-22).
Groene et al disclosed the infected carrier cells are human cells [0024]. 

With respect to Claims 31 and 45, Coukos et al taught the intended carrier cells are expanded ex vivo prior to infection with the oncolytic HSV-1 strain (pg 1525, col. 1, “under standard conditions overnight and subsequently infected”). 
Molnar-Kimber et al disclosed the intended carrier cells are expanded ex vivo prior to infection with the oncolytic HSV-1 strain (pg 28, lines 4-6, “cells were cultured…until they reached 60% confluence…then infected”). Furthermore, the repeated culturings and experiments 
Chester et al taught that the immune effector cells were expanded ex vivo prior to infection with the oncolytic virus (pgs 260-261, Experimental Protocol).
	Groene et al disclosed the intended carrier cells are expanded ex vivo ([0024], “cells isolated from the donor can first be grown in culture…”).
Edinger et al taught the step of performing ex vivo expansion of the CIK prior to administration (pg 641, col. 2, Isolation and transduction of lymphocytes, expanded for 14-21 days), as the CIK cells can be readily expanded through ex vivo culture (pg 644, col. 1). 
Thus, it is considered common sense and routine practice in the art for the ordinary artisan to expand the desired host cell ex vivo prior to infecting it with the oncolytic virus so as to have enough of the desired cells for the intended use(s). 

With respect to Claim 33, Coukos et al taught the infected carrier cells were washed several times post-infection, and then administered to the subject (pg 1525, col. 2), and thus those of ordinary skill in the art would immediately recognized that the cells are combined with a pharmaceutically acceptable excipient necessarily present in the transplanted cells. 
Molnar-Kimber et al disclosed the infected carrier cells are combined with a pharmaceutically acceptable excipient (pg 17, lines 7-19). 
Groene et al disclosed the infected carrier cells are washed several times post-infection, and then diluted in a carrier for injection into the subject (Example 3), and thus those of ordinary skill in the art would immediately recognized that the cells are combined with a pharmaceutically acceptable excipient necessarily present in the transplanted cells. 
Edinger et al taught the step of administering the CIK immune effector cells (pg 641, col. 2, bone marrow transplantation), and thus those of ordinary skill in the art would immediately recognized that the cells are combined with a pharmaceutically acceptable excipient necessarily present in the transplanted cells. 

With respect to Claims 47-48, Molnar-Kimber et al disclosed the method is for the treatment of human patients (pg 7, line 25; pg 8, lines 5-6 and 13-14), and whereby the infected carrier cells are human cells (pg 12, lines 21-22), and thus are allogeneic cells.
Groene et al disclosed the human carrier cells may be autologous or allogeneic [0024]. 
Harrington et al taught that “[F]or the most part, candidate cell types would be autologous, although certain allogeneic cell types might be useful.” (pg 1274, col. 1, Practicalities of Cell Isolation)
Edinger et al taught the CIK immune effector cells are allogeneic (pg 641, col. 2, Methods). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that the irradiated PA-1 cells of Molnar-Kimber et al were mitotic prior to irradiation, and thus the TK-mutant HSV would replicate in said cells. Thus, the ordinary artisan would not consider the HSV-1 mutants in the PA-1 cells to be in a prolonged eclipse period. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Instant claims do not require the HSV-1 mutants to be in a prolonged eclipse phase. Molnar-Kimber et al disclosed that the HSV-1716 strain replicates in a variety of dividing cell lines, but poorly in cells not undergoing mitosis (pg 2, lines 12-13), and thus is considered to have a prolonged eclipse phase in non-dividing cells. Molnar-Kimber et al do not disclose the irradiated PA-1 cells are replicating, and disclosed administering the irradiated PA-1 cells infected with the HSV-1716 strain to be administered about two hours after infection (pg 31). 

Applicant argues that one skilled in the art would not liken the latency period of a retrovirus in a T cell with the prolonged eclipse period of a HSV-1 with a TK- and/or RNR- mutation in an immune effector cell and would not look to Chester as being predictive of an HSV- 1 with a TK- and/or RNR- mutation in an immune effector cell.
Applicant’s argument(s) has been fully considered, but is not persuasive. The ordinary artisan is not required to liken the latency period of a retrovirus in a T cell to a prolonged eclipse period of an HSV-1 with a TK- and/or RNR- mutation in an immune effector cell. Rather, those of ordinary skill in the art previously recognized the scientific concepts that: 
i) immune effector cells may be used as cell carriers for oncolytic HSV-1 (Groene et al); 
ii) the use of immune effector cells as carrier cells to deliver an oncolytic virus to a site of tumor in a subject, whereby the use of the carrier cells allows the oncolytic virus to be protected until they can be released at high local concentrations, and that it would be of significant therapeutic value if engineered vectors could be localized to the sites of tumor growth before they are released, using cell-based carriers that traffic to metastases as a consequence of the tumor’s biological (Chester et al); 
iii) “[T]he most obvious choice among cell carriers would be certain immune cells, including…natural killer (NK) cells…” (Harrington et al, pg 1266, col. 1); 

v) Molnar-Kimber et al disclosed administering to a subject the irradiated carrier [PA-1] cells infected with the HSV-1716 strain about two hours after infection (pg 31); and
vi) Coukos et al taught administering the infected carrier cells about 2 hours after infection (pg 1525, col. 2), whereby the carrier cells would lead to significant amplification of the viral load delivered to the subject in vivo (pg 1527, col. 2), and whereby the use of infected carrier cells achieved a greater therapeutic effect than administration of oncolytic virus alone (Figures 5 and 7, Table 3).

Applicant argues that nowhere does Groene teach or suggest TK- and/or RNR- HSV-1 as the oncolytic virus for delayed replication in an immune effector cell
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Molnar-Kimber et al disclosed that the HSV-1716 strain replicates in a variety of dividing cell lines, but poorly in cells not undergoing mitosis (pg 2, lines 12-13). Molnar-Kimber et al disclosed replication-restricted oncolytic HSV-1 embodiments include ICP34.5 mutants (as per 1716 strain), ribonuclease reductase-mutants, or thymidine kinase mutants (pg 4, lines 1-22; pg 5, lines 21-25). 

Applicant argues that Harrington and Edinger do not pertain to cell populations (whether immune effector cells or not) infected with HSV-1, let alone cell populations infected with HSV-1 comprising a deletion of a TK gene and/or a ribonucleotide reductase subunit gene.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. **>"Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole.<
Harrington et al is considered relevant prior art for having taught a review of the scientific concept that cells can be used as vehicles for cancer gene therapies to deliver targeted vectors, including replicating viral genomes, to the tumor, whereby various cell types home preferentially to tumors, and can be loaded with the oncolytic virus constructs to be released at the tumor (Abstract), whereby “[T]he most obvious choice among cell carriers would be certain immune cells, including…natural killer (NK) cells…” (pg 1266, col. 1). 
Edinger et al is considered relevant prior art for having taught the use of genetically modified, ex vivo expanded, natural killer (NK) T cells, more specifically, cytokine-induced killer (CIK) cells (pg 644, col. 1) as immune effector cells to home to sites of tumor growth followed by tumor eradication (Abstract). Edinger et al taught the isolation and infection of CIK immune effector cells prior to administration in vivo to a subject having cancer (pg 641, col. 2, Isolation and transduction of lymphocytes).

Applicant argues that both Coukos and Molnar-Kimber teaches delivery of replication competent HSV-1.
Applicant’s argument(s) has been fully considered, but is not persuasive. Instant claims do not require the oncolytic HSV-1 to be replication-deficient. 

Applicant argues that both Coukos and Molnar-Kimber teaches delivery of HSV-1 using human teratocarcinoma PA-1 cells, and not immune effector cells
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Coukos et al taught administering the infected carrier cells about 2 hours after infection (pg 1525, col. 2), whereby the carrier cells would lead to significant amplification of the viral load delivered to the subject in vivo (pg 1527, col. 2), and whereby the use of infected carrier cells achieved a greater therapeutic effect than administration of oncolytic virus alone (Figures 5 and 7, Table 3).
Chester et al taught the use of immune effector cells as carrier cells to deliver an oncolytic virus to a site of tumor in a subject. The use of the carrier cells allows the oncolytic virus to be protected until they can be released at high local concentrations (Abstract). 


Applicant argues that Nowhere in Coukos and Molnar-Kimber is there a teaching or suggestion to use TK- and/or RNR- deletions in HSV-1 infecting said PA-1 cells
Applicant’s argument(s) has been fully considered, but is not persuasive. The specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970).
A reference contains an "enabling disclosure" if the public was in possession of the claimed invention before the date of invention. "Such possession is effected if one of ordinary skill in the art could have combined the publication's description of the invention with his [or her] own knowledge to make the claimed invention." In re Donohue, 766 F.2d 531, 226 USPQ 619 (Fed. Cir. 1985). Molnar-Kimber et al clearly disclosed “HSV-1 mutants have been generated that harbor alterations in genes such as thymidine kinase (tk)” (pg 4, lines 8-9).
Thus, no undue experimentation is required.

Applicant argues that neither Coukos nor Molnar-Kimber contemplate any of the advantages of combining these particular HSV-1 mutants (i.e., TK- and/or RNR-) with an immune effector cell for the stealthy delivery of oncolytic HSV to tumor cells.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's argument that HSV-1 variants comprising TK- or RNR- mutations to have the exhibited decreased viral replication in immune effector cells, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In the instant case, Molnar-Kimer et al disclosed the HSV-1 TK- mutants exhibit decreased viral replication in non-dividing cells (pg 4, lines 8-9), and that such replication-restricted HSV-1 is safe, even for extra-CNS administration (pg 5, line 9), such as intraperitoneal administration (pg 5, line 7) or treatment of liver, integument, and/or breast tissues for the treatment of various cancers or tumors (pg 5, lines 23-28). Thus, the ordinary artisan would have been motivated to use such replication-restricted HSV-1 oncolytic viruses comprising TK- mutations because the HSV-1 TK- mutants exhibit decreased viral replication in non-dividing cells.
Coukos et al taught administering the infected carrier cells about 2 hours after infection (pg 1525, col. 2), whereby the carrier cells would lead to significant amplification of the viral load delivered to the subject in vivo (pg 1527, col. 2), and whereby the use of infected carrier cells achieved a greater therapeutic effect than administration of oncolytic virus alone (Figures 5 and 7, Table 3).
Chester et al taught the use of immune effector cells as carrier cells to deliver an oncolytic virus to a site of tumor in a subject. The use of the carrier cells allows the oncolytic virus to be protected until they can be released at high local concentrations (Abstract). 
Groene et al disclosed human leukocytes [0025, 27] (syn. immune effector cells) infected with an oncolytic virus in suspension in a physiologically acceptable solution [0013], wherein the oncolytic virus is HSV-1 [0032].
1991) is considered relevant prior art for having taught that those of ordinary skill in the art have long-recognized the scientific and technical concepts that HSV mutants that are deficient for the viral-encoded thymidine kinase (TK) gene can replicate in dividing cells, but are severely impaired for replication in non-dividing cells (pg 854, col. 1). 

Applicant argues that the passaged referred to by the Examiner relate to the use of replication defective HSV-1 for direct injection into tumor cells or by systemic injection.
Applicant’s argument(s) has been fully considered, but is not persuasive.
As a first matter, Applicant/Applicant’s representative fails to articulate which passage they are referring to.
As a second matter, instant independent Claim 34 reasonably encompasses both direct injection into tumor cells or by systemic injection. 

Applicant argues that Molnar-Kimber teaches the advantage of using a combination of an HSV-1 and a carrier cell (i.e., producer cell) where the HSV-1 can replicate in the producer cell.one skilled in the art would not be motivated to introduce mutations in the HSV-1 that would impair HSV-1 replication in the carrier cell (e.g., an immune effector cell) in view or the teachings of Molnar-Kimber.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Coukos et al taught administering the infected carrier cells about 2 hours after infection (pg 1525, col. 2), whereby the carrier cells would lead to significant amplification of the viral load delivered to the subject in vivo (pg 1527, col. 2), and whereby the use of infected carrier cells achieved a greater therapeutic effect than administration of oncolytic virus alone (Figures 5 and 7, Table 3).
Chester et al taught the use of immune effector cells as carrier cells to deliver an oncolytic virus to a site of tumor in a subject. The use of the carrier cells allows the oncolytic virus to be protected until they can be released at high local concentrations (Abstract). 
Groene et al disclosed human leukocytes [0025, 27] (syn. immune effector cells) infected with an oncolytic virus in suspension in a physiologically acceptable solution [0013], wherein the oncolytic virus is HSV-1 [0032].
Molnar-Kimer et al disclosed the HSV-1 TK- mutants exhibit decreased viral replication in non-dividing cells (pg 4, lines 8-9), and that such replication-restricted HSV-1 is safe, even for extra-CNS administration (pg 5, line 9), such as intraperitoneal administration (pg 5, line 7) or treatment of liver, integument, and/or breast tissues for the treatment of various cancers or tumors (pg 5, lines 23-28). Thus, the ordinary artisan would have been motivated to use such 

Applicant argues that Chester is completely silent regarding TK- and/or RNR- HSV-1 as the oncolytic virus, and therefore do not teach any advantage of using TK- and/or RNR- HSV-1 in the T cells or NK cells.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

Applicant argues that Groene does not teach or suggest TK- and/or RNR- HSV-1 as the oncolytic virus for delayed replication in an immune effector cell compared to in a tumor cell.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Molnar-Kimer et al disclosed the HSV-1 TK- mutants exhibit decreased viral replication in non-dividing cells (pg 4, lines 8-9), and that such replication-restricted HSV-1 is safe for the treatment of various cancers or tumors (pg 5, lines 23-28). Thus, the ordinary artisan would have been motivated to use such replication-restricted HSV-1 oncolytic viruses comprising TK- mutations because the HSV-1 TK- mutants exhibit decreased viral replication in non-dividing cells.
Coukos et al taught administering the infected carrier cells about 2 hours after infection (pg 1525, col. 2), whereby the carrier cells would lead to significant amplification of the viral load delivered to the subject in vivo (pg 1527, col. 2), and whereby the use of infected carrier cells achieved a greater therapeutic effect than administration of oncolytic virus alone (Figures 5 and 7, Table 3).
Chester et al taught the use of immune effector cells as carrier cells to deliver an oncolytic virus to a site of tumor in a subject. The use of the carrier cells allows the oncolytic virus to be protected until they can be released at high local concentrations (Abstract). 
Groene et al disclosed human leukocytes [0025, 27] (syn. immune effector cells) infected with an oncolytic virus in suspension in a physiologically acceptable solution [0013], wherein the oncolytic virus is HSV-1 [0032].
Harrington et al taught a review of the scientific concept that cells can be used as vehicles for cancer gene therapies to deliver targeted vectors, including replicating viral genomes, to the tumor, whereby various cell types home preferentially to tumors, and can be loaded with the oncolytic virus constructs to be released at the tumor (Abstract), whereby “[T]he most obvious choice among cell carriers would be certain immune cells, including…natural killer (NK) cells…” (pg 1266, col. 1). 
Edinger et al taught the use of genetically modified, ex vivo expanded, natural killer (NK) T cells, more specifically, cytokine-induced killer (CIK) cells (pg 644, col. 1) as immune effector cells to home to sites of tumor growth followed by tumor eradication (Abstract). Edinger  (pg 641, col. 2, Isolation and transduction of lymphocytes).

Applicant argues that Harrington and Edinger do not pertain to cell populations (whether immune effector cells or not) infected with HSV-1, let alone cell populations infected with HSV-1 comprising a deletion of a TK gene and/or a ribonucleotide reductase subunit gene. Without a recognition in the art of the specific advantage of using a TK- and/or RNR- HSV-1 in an immune effector cell, the person of ordinary skill in the art would, at best, be led to infect the immune effector cells of Harrington or Edinger with the wild-type HSV-1 or ICP34.5-null HSV-1 of Coukos and Molnar-Kimber, which does not lead to the advantages provided by the current application.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. **>"Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole.<
Harrington et al taught a review of the scientific concept that cells can be used as vehicles for cancer gene therapies to deliver targeted vectors, including replicating viral genomes, to the tumor, whereby various cell types home preferentially to tumors, and can be loaded with the oncolytic virus constructs to be released at the tumor (Abstract), whereby “[T]he most obvious choice among cell carriers would be certain immune cells, including…natural killer (NK) cells…” (pg 1266, col. 1). 
Edinger et al taught the use of genetically modified, ex vivo expanded, natural killer (NK) T cells, more specifically, cytokine-induced killer (CIK) cells (pg 644, col. 1) as immune effector cells to home to sites of tumor growth followed by tumor eradication (Abstract). Edinger et al taught the isolation and infection of CIK immune effector cells prior to administration in vivo to a subject having cancer (pg 641, col. 2, Isolation and transduction of lymphocytes).
Molnar-Kimer et al disclosed the HSV-1 TK- mutants exhibit decreased viral replication in non-dividing cells (pg 4, lines 8-9), and that such replication-restricted HSV-1 is safe for the treatment of various cancers or tumors (pg 5, lines 23-28). Thus, the ordinary artisan would have been motivated to use such replication-restricted HSV-1 oncolytic viruses comprising TK- mutations because the HSV-1 TK- mutants exhibit decreased viral replication in non-dividing cells.
Coukos et al taught administering the infected carrier cells about 2 hours after infection (pg 1525, col. 2), whereby the carrier cells would lead to significant amplification of the viral load delivered to the subject in vivo (pg 1527, col. 2), and whereby the use of infected carrier cells achieved a greater therapeutic effect than administration of oncolytic virus alone (Figures 5 and 7, Table 3).
Chester et al taught the use of immune effector cells as carrier cells to deliver an oncolytic virus to a site of tumor in a subject. The use of the carrier cells allows the oncolytic virus to be protected until they can be released at high local concentrations (Abstract). 


Applicant argues that Molnar-Kimber does not disclose HSV-1 variants comprising TK- or RNR- mutations to have the exhibited decreased viral replication in non-dividing neuronal cells to have the advantages of combining these mutants with immune effector cells. 
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's argument that HSV-1 variants comprising TK- or RNR- mutations to have the exhibited decreased viral replication in immune effector cells, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In the instant case, Molnar-Kimer et al disclosed the HSV-1 TK- mutants exhibit decreased viral replication in non-dividing cells (pg 4, lines 8-9), and that such replication-restricted HSV-1 is safe, even for extra-CNS administration (pg 5, line 9), such as intraperitoneal administration (pg 5, line 7) or treatment of liver, integument, and/or breast tissues for the treatment of various cancers or tumors (pg 5, lines 23-28). Thus, the ordinary artisan would have been motivated to use such replication-restricted HSV-1 oncolytic viruses comprising TK- mutations because the HSV-1 TK- mutants exhibit decreased viral replication in non-dividing cells.
Furthermore, Applicant is respectfully reminded that the teachings of the instantly cited prior art should not be read in a vacuum. The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141. In the instant case, Martuza et al (Science 252: 854-856, 1991) is considered relevant prior art for having taught that those of ordinary skill in the art have long-recognized the scientific and technical concepts that HSV mutants that are deficient for the viral-encoded thymidine kinase (TK) gene can replicate in dividing cells, but are severely impaired for replication in non-dividing cells (pg 854, col. 1). 

Applicant argues that neither Coukos et al nor Molnar-Kimber et al teach/disclose the carrier cells to be immune effector cells. Rather, they use dividing cells. 
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Groene et al, Chester et al, Harrington et al, and Edinger et al teach, suggest and or motivate the ordinary artisan to use immune effector cells as carrier cells to deliver an oncolytic virus to a site of tumor in a subject.
	 
Applicant argues that Groene et al and Chester et al are silent regarding TK- and/or RNR- HSV-1 as the oncolytic virus. 
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Molnar-Kimber et al disclosed the HSV-1 TK- mutants exhibit decreased viral replication in non-dividing cells (pg 4, lines 8-9).
	 
Applicant argues that without recognizing the specific advantage of using a TK- and/or RNR- HSV-1 in an immune effector cell, the ordinary artisan would be led to infect the immune effector cells of Harrington or Edinger with the wildtype HSV-1 or ICP34.5-null HSV-1 of Coukos, which does not lead to the advantages provided by the current application. 
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's argument that HSV-1 variants comprising TK- or RNR- mutations to have the exhibited decreased viral replication in immune effector cells, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Molnar-Kimer et al disclosed the HSV-1 TK- mutants exhibit decreased viral replication in non-dividing cells (pg 4, lines 8-9), and that such replication-restricted HSV-1 is safe, even for extra-CNS administration (pg 5, line 9), such as intraperitoneal administration (pg 5, line 7) or treatment of liver, integument, and/or breast tissues for the treatment of various cancers or tumors (pg 5, lines 23-28). Thus, the ordinary artisan would have been motivated to use such replication-restricted HSV-1 oncolytic viruses comprising TK- mutations because the HSV-1 TK- mutants exhibit decreased viral replication in non-dividing cells.

Citation of Relevant Prior Art
2. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Jia et al (J. National Cancer Institute 86(16): 1209-1215, 1994) is considered relevant prior art for having taught the use of an HSV-1 oncolytic virus comprising a deletion of the thymidine kinase gene to selectively destroy glioma cancers (Title). 

	Jamieson et al (J. Gen. Virol. 24: 465-480, 1974) is considered relevant prior art for having taught that the HSV-1 thymidine kinase gene is not important for virus replication in actively growing cells, but is indispensable for virus growth in serum-starved cells, which are non-dividing cells (Summary; pg 467, “Production of resting cells”). Jamieson et al use baby hamster kidney (BHK) cells in which to assay HSV-1 viral replication (pg 466, “Cell lines”).

	Martuza et al (Science 252: 854-856, 1991) is considered relevant prior art for having taught that those of ordinary skill in the art have long-recognized the scientific and technical concepts that HSV mutants that are deficient for the viral-encoded thymidine kinase (TK) gene can replicate in dividing cells, but are severely impaired for replication in non-dividing cells (pg 854, col. 1). 

Conclusion
3. 	 No claims are allowed. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner




/KEVIN K HILL/Primary Examiner, Art Unit 1633